Exhibit 10.3

 

FORM OF

RESTRICTED STOCK AWARD AGREEMENT

 

THIS AGREEMENT is entered into and effective as of _________, 20__ (the “Date of
Grant”), by and between Mikros Systems Corporation (the “Company”) and
_________________ (the “Grantee”).

 

A.           The Company has adopted the Mikros Systems Corporation 2017 Omnibus
Incentive Plan (the “Plan”) authorizing the grant of Restricted Stock Awards to
employees, non-employee directors and consultants of the Company and its
Subsidiaries (as defined in the Plan).

 

B.           The Company desires to give the Grantee a proprietary interest in
the Company and an added incentive to advance the interests of the Company by
granting to the Grantee a Restricted Stock Award pursuant to the Plan.

 

Accordingly, the parties agree as follows:

 

1.

Grant of Award.

 

The Company hereby grants to the Grantee a Restricted Stock Award (the “Award”)
consisting of (     ) shares (the “Award Shares”) of the Company’s common stock,
par value $0.01 per share (the “Common Stock”), subject to the terms, conditions
and restrictions set forth below and in the Plan.  Reference to the Award Shares
in this Agreement will be deemed to include the Dividend Proceeds (as defined in
Section 3.3 of this Agreement) with respect to such Award Shares that are
retained and held by the Company as provided in Section 3.3 of this Agreement.

 

2.

Grant Restriction.

 

2.1          Restriction and Forfeiture.  The Grantee’s right to retain the
Award Shares will be subject to the Grantee remaining in continuous employment
or service with the Company or any Subsidiary for a period of ____ (_) years
(the “Restriction Period”) following the Date of Grant; provided, however, that
such employment/service period restrictions (the “Restrictions”) will lapse and
terminate prior to the end of the Restriction Period with respect to [___] of
such shares on [____________], with respect to [_____] of such shares on
[____________], with respect to [_____] of such shares on [____________], or as
otherwise set forth in the Plan.

 

2.2           Termination of Employment or Other Service.

 

(a)   Termination for Reasons other than Cause or Adverse Action.   In the event
the Grantee’s employment or other service with the Company and all Subsidiaries
is terminated for any reason other than Cause or Adverse Action, all rights of
the Grantee under this Agreement will terminate immediately without notice of
any kind, and this Award will be terminated and all Award Shares with respect to
which the Restrictions have not lapsed will be forfeited.

 

(b)   Termination for Cause or Adverse Action. In the event the Grantee’s
employment or the service with the Company and all Subsidiaries is terminated
for Cause or Adverse Action, or if it is determined that the Grantee has taken
any action that would constitute Cause or Adverse Action, the Company shall be
entitled to take any and all action permitted under the Plan.

 

3.

Issuance of Award Shares.

 

3.1          Privileges of a Shareholder; Transferability.  As soon as
practicable after the execution and delivery of this Agreement and the
satisfaction of any conditions to the effective issuance of such Award Shares,
the Grantee will be recorded on the books of the Company as the owner of the
Award Shares, and the Company will issue one or more duly issued and executed
stock certificates evidencing the Award Shares.  Except as otherwise expressly
provided in this Agreement, the Grantee will have all voting, dividend,
liquidation and other rights with respect to the Award Shares in accordance with
their terms upon becoming the holder of record of such Award Shares; provided,
however, that prior to the lapse or other termination of the Restrictions
applicable to Award Shares, such Award Shares will not be assignable or
transferable by the Grantee, either voluntarily or involuntarily, and may not be
subjected to any lien, directly or indirectly, by operation of law or
otherwise.  Any attempt to transfer, assign or encumber the Award Shares other
than in accordance with this Agreement and the Plan will be null and void and
will void the Award, and all Award Shares for which the Restrictions have not
lapsed will be forfeited and immediately returned to the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

3.2           Enforcement of Restrictions.  To enforce the Restrictions imposed
by this Agreement and the Plan, the Company may place a legend on the stock
certificates referring to the Restrictions and may require the Grantee, until
the Restrictions have lapsed with respect to Award Shares, to keep the stock
certificates evidencing such Award Shares, together with duly endorsed stock
powers, in the custody of the Company or its transfer agent or to maintain
evidence of stock ownership of such Award Shares, together with duly endorsed
stock powers, in a certificateless book-entry stock account with the Company’s
transfer agent.

 

3.3           Dividends and Other Distributions.  Unless the Committee, as
defined by the Plan, determines otherwise in its sole discretion (including,
without limitation, at any time after the grant of the Restricted Stock Award),
any dividends or distributions (including, without limitation, any cash
dividends, stock dividends or dividends in kind, the proceeds of any stock split
or the proceeds resulting from any changes or exchanges described in Section 6
of this Agreement, all of which are referred to herein collectively as the
“Dividend Proceeds”) that are paid or payable with respect to shares of Common
Stock subject to the unvested portion of the Award will be subject to the same
rights and restrictions under this Agreement as the shares to which such
dividends or distributions relate.  The Committee may, in its sole discretion,
distribute such Dividend Proceeds to the Grantee or it may retain and hold such
Dividend Proceeds subject to the Restrictions and the other terms and conditions
of this Agreement.  In the event the Committee determines not to pay such
Dividend Proceeds currently, the Committee will determine in its sole discretion
whether any interest will be paid on such Dividend Proceeds.   In addition, the
Committee may, in its sole discretion, cause such Dividend Proceeds to be paid
to the Company pursuant to Section 5 of this Agreement in order to satisfy any
federal, state or local withholding or other employment-related tax requirements
attributable to such dividends or distributions or to the Grantee’s receipt of
the Award or the lapse or termination of the Restrictions applicable to Award
Shares.

 

4.

Rights of Grantee.

 

4.1           Employment or Service.  Nothing in this Agreement will interfere
with or limit in any way the right of the Company or any Subsidiary to terminate
the employment or service of the Grantee at any time, nor confer upon the
Grantee any right to continue in the employment or service with the Company or
any Subsidiary at any particular position or rate of pay or for any particular
period of time.

 

4.2           Rights as a Stockholder.  The Grantee will have no rights as a
stockholder until the Grantee becomes the holder of record of such Award Shares,
and no adjustment will be made for dividends or distributions with respect to
the Award Shares as to which there is a record date preceding the date the
Grantee becomes the holder of record of the Award Shares, except as may
otherwise be provided in the Plan or determined by the Committee in its sole
discretion.

 

5.

Withholding Taxes.

 

The Company is entitled to (a) withhold and deduct from future wages of the
Grantee (or from other amounts that may be due and owing to the Grantee from the
Company), or cause to be paid to the Company out of Dividend Proceeds, or make
other arrangements for the collection of all legally required amounts necessary
to satisfy any federal, state or local withholding and employment-related tax
requirements attributable to the receipt of the Award, the receipt of dividends
or distributions on Award Shares, or the lapse or termination of the
Restrictions applicable to Award Shares, or (b) require the Grantee promptly to
remit the amount of such withholding to the Company.  In the event that the
Company is unable to withhold such amounts, for whatever reason, the Grantee
agrees to pay to the Company an amount equal to the amount the Company would
otherwise be required to withhold under federal, state or local law.

 

 
2

--------------------------------------------------------------------------------

 

 

6.

Adjustments.

 

In the event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering or divestiture (including a spin-off) or any other
change in the corporate structure or shares of the Company, the Committee (or,
if the Company is not the surviving corporation in any such transaction, the
board of directors of the surviving corporation), in order to prevent dilution
or enlargement of the rights of the Grantee, will make appropriate adjustment
(which determination will be conclusive) as to the number and kind of securities
or other property (including cash) subject to this Award.

 

7.

Subject to Plan.

 

The Award and the Award Shares granted pursuant to this Agreement have been
granted under, and are subject to the terms of, the Plan.  Terms of the Plan are
incorporated by reference in this Agreement in their entirety, and the Grantee,
by execution hereof, acknowledges having received a copy of the
Plan.  Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Plan. The provisions of this Agreement
will be interpreted as to be consistent with the Plan, and any ambiguities in
this Agreement will be interpreted by reference to the Plan.  In the event that
any provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan will prevail.

 

8.

Miscellaneous.

 

8.1           Binding Effect.  This Agreement will be binding upon the heirs,
executors, administrators and successors of the parties to this Agreement.

 

8.2           Governing Law.  This Agreement and all rights and obligations
under this Agreement will be construed in accordance with the Plan and governed
by the laws of the State of Delaware, without regard to conflicts of laws
provisions.

 

8.3          Entire Agreement.  This Agreement and the Plan set forth the entire
agreement and understanding of the parties to this Agreement with respect to the
grant and vesting of this Award and the administration of the Plan and supersede
all prior agreements, arrangements, plans and understandings relating to the
grant and vesting of this Award and the administration of the Plan.

 

8.4          Amendment and Waiver.  Other than as provided in the Plan, this
Agreement may be amended, waived, modified or canceled only by a written
instrument executed by the parties to this Agreement or, in the case of a
waiver, by the party waiving compliance.

 

8.5           Code Section 409A. The parties intend that the Award and this
Agreement involve the transfer of “property” subject to Section 83 of the Code
and, as such, are exempt from the requirements of Section 409A of the Code, and,
with respect to Dividend Proceeds payable in cash, the parties intend that such
payments are exempt from the requirements of Section 409A of the Code as short
term deferrals under Section 1.409A-1(b)(4) of the Treasury Regulations. The
Award and this Agreement will be construed and administered in a manner that is
consistent with and gives effect to such intent.

 

[Signature page follows]

 

 
3

--------------------------------------------------------------------------------

 

 

 

The parties hereto have executed this Agreement effective the day and year first
above written.

 

  

MIKROS SYSTEMS CORPORATION

  

  

  

 

  

  

 

  

Name:

Title:

 

 

 

By execution of this Agreement,

GRANTEE

the Grantee acknowledges having

  

received a copy of the Plan.

  

  

(Signature)

  

  

  

  

  

(Name and Address)

  

  

  

  

  

  

 

 

4